By the Court,
The order was held to be appeal-able under subdivision 4 of section 11, and the cause of action was held to be local, and one that must be tried in the county where the premises are situated.
The only opinions read were those of two members of the .court who dissented, being of opinion that the action was not local.
Sutherland, Hunt, Foster, Ingalls and Smith, ' JJ., concurred in the opinion that the order was appealable.
Hunt, Grover, Foster, Smith and Sutherland, JJ., concurred in the opinion that the cause of action was an apprehended injury to real property within subdivision 1 of section 123 of the Code.
Order reversed, with costs, arid motion granted to •change the place of trial to Saratoga county.